DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
However, upon newly found reference, a new Final Action as follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fogg et al. (US 2009/0311908) in view of Ito (US 2009/0068887).
Regarding claim 1, Fogg et al. disclose a receptacle connector assembly comprising:
a receptacle cage (102) configured to be mounted to a circuit board (106), the receptacle cage having walls  defining a cavity including at least one module channel (un-numbered) configured to receive a pluggable module (104); and


Fogg et al. substantially disclosed the claimed invention except the signal mounting ends include deflectable spring beams.

Ito teach a connector having a ground contact (22) with press-fit compliant pin mounting end (22gt) and a signal contact (26) with deflectable spring beam (30bn, Fig. 19).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the deflectable spring beam into Fogg’s signal contact, as taught by Ito for increasing contact force.



Regarding claim 3, in the modified connector, Ito disclose each spring beam include an arm (30bn) and a tail (30t) extending from the arm, the arm being deflectable to a deflected state when the communication connector is mounted to the circuit board, the tail having a contact interface (the free tip end) configured to be electrically connected to a circuit pad of the circuit board with the arm in the deflected state.

Regarding claim 4, in the modified connector, Ito disclose the tail is a solder tail configured to be soldered to the circuit pad of the circuit board.

Regarding claim 6, in the modified connector, Fogg et al. disclose the compliant pins provide retention forces to keep the spring beams deflected against the circuit board.

Regarding claim 8, in the modified connector, Ito disclose the signal contacts are arranged in pairs, the ground mounting ends being positioned between the pairs of the signal mounting ends.

Claims 9-12, 14-19are rejected under 35 U.S.C. 103 as being unpatentable over Fogg et al. (US 2009/0311908) in view of Ito (US 2009/0068887) and further in view of Lang et al. (US 8,342,881).


Lang et al. teach cage has pin (212).

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the pin into Fogg’s cage, as taught by Lang et al. for securing the cage to the board.

Regarding claims 10-12, 14-19, these claims are also rejected for the same rationale as the rejected claims 1-9.

Allowable Subject Matter
Claims 5, 7, 13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TRUC T NGUYEN/            Primary Examiner, Art Unit 2833